compliance with SCR 117(4) and (5), we conclude that judicial efficiency
                will be best served if these matters are dismissed without prejudice.
                Accordingly, these matters are dismissed without prejudice to the State
                Bar's ability to reinitiate such proceedings, if appropriate, upon Coughlin's
                reinstatement to the active practice of law.
                            It is so ORDERED. 1




                                                                , C.J.
                                         Hardesty




                                                           Saitta



                Gibbons




                cc: Zachary Barker Coughlin
                     David A. Clark, Bar Counsel
                     Kimberly K. Farmer, Executive Director, State Bar of Nevada


                      1 Coughlin'srequests to file additional documents and for remand to
                the disciplinary board are denied, as are all other requests pending in
                these matters. This order constitutes our final disposition of these
                matters.


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A